UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee we — a om oe - aon X
MORRIS BUILDERS, L.P. a/k/a MORRIS
INDUSTRIAL BUILDERS, L.P.; MORRIS :
WESTCHESTER RETAIL ASSOCIATES, LLC; :

 

Plaintiffs,
Vv.

FIDELITY NATIONAL TITLE INSURANCE
COMPANY; FIRST AMERICAN TITLE
INSURANCE COMPANY; and
COMMONWEALTH LAND TITLE
INSURANCE COMPANY;

Defendants. :
oo ae ne eto . 4

 

 

ORDER

16 CV 9114 (VB)

The Court is in receipt of a joint letter from the parties indicating that the parties plan to

file motions for summary judgment. In their letter, the parties have also provided a proposed

briefing schedule, it is HEREBY ORDERED:

1, The parties’ motions for summary judgment are due April 29, 2020.

2. The parties’ oppositions to the motions are due June 10, 2020.

3. The parties’ replies, if any, are due July 1, 2020.

4, The conference scheduled for March 19, 2020, at 2:30 p.m., is cancelled.

Dated: February 26, 2020
White Plains, NY

sO O

 

Vincent L. Briccetti
United States District Judge
